AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)                                                                              Page I of!



                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                               JUDGMENT IN A CRIMINAL CASE
                                                                                            (For Offenses Committed On or After November I, 1987)
                                     V.

                  MIGUEL MORALES-MARQUEZ                                                    Case Number: 19CR203 7-KSC

                                                                                            FEDERAL DEFENDERS
                                                                                            Defendant's Attorney


REGISTRATION NO. 74887298
THE DEFENDANT:
 IZI pleaded guilty to count(s) 1 of the Superseding Information (Misdemeanor)
 D was found guilty to count( s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                 Nature of Offense                                                                                      Count Number(s}
8:1325                          IMPROPER ENTRY BY AN ALIEN (Misdemeanor)                                                               1


 •    The defendant has been found not guilty on count(s)
                                                                               -------------------
 IZI Count(s) UNDERLYING INFORMATION                                              dismissed on the motion of the United States.


                                             IMPRISONMENT
        The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                                  3MONTHS
 IZI Assessment: $10 WAIVED
 IZI Fine: WAIVED
 •

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.



                                  I-" Fl LED                             --1
                                                                                  7/9/2019
                                                                                  Date of Imposition of Sentence
                                                                                                ··~
                                                                                                                  i


                                          I
                                                                                  -
                                                                                   (       '/             ,,,.(
                                                                                       '               _.-,c          ·-:·.   '---'·   ~    -

                                               JULD_9 20191
                                       CLERK :JS DISTRICT COURT
                                                                                  HORABLEKAREN S. CRAWFORD
                                    SOUTH"RN DISTRICT OF CI\LIFOFINIA
                                    By    ~                   DEPUTY
                                                                                  UNITED STATES MAGISTRATE JUDGE
